      8:19-cv-03080-TMC             Date Filed 10/30/19    Entry Number 1      Page 1 of 8




                       IN THE UNITED STATES DISTRICT COURT


                       FOR THE DISTRICT OF SOUTH CAROLINA


                                      ANDERSON DIVISION



Cameron Crow Bagwell and Corey                )
Darren Bagwell,                               )                   COMPLAINT
                                              )
                                              )           C.A. No.: ____________________
                      Plaintiffs,             )
vs.                                           )
                                              )
Gammill, Inc. and Jearld Ray Collins,         )
                                              )
                      Defendants.             )

       Plaintiffs, by and through their undersigned counsel of record, will prove unto this

honorable Court the following:

                               PARTIES AND JURISDICTION

       1.      Plaintiffs Cameron Crow Bagwell and Corey Darren Bagwell (hereinafter,

“Plaintiffs”) are citizens and residents of the County of Spartanburg, State of South Carolina.

       2.      Defendant Gammill, Inc. (hereinafter, “Gammill”) is, upon information and

belief, a corporation formed under the laws of one of the states within the United States of

America and having its principal place of business located in the State of Missouri.

       3.      Defendant Jearld Ray Collins (hereinafter, “Collins”) is, upon information and

belief, a citizen and resident of the County of Howell, State of Missouri and was at all times

relevant hereto operating a 2016 Freightliner truck, VIN # 3ALACWDT7GDHM2553, on S.C.

Highway 153 in the County of Anderson, State of South Carolina.
      8:19-cv-03080-TMC          Date Filed 10/30/19       Entry Number 1       Page 2 of 8




       4.      Plaintiffs are informed and believe that this Court has jurisdiction over this matter

in that there is complete diversity of citizenship by and between the Plaintiffs and the Defendants

herein and the amounts in controversy exceed the sum of $75,000.00.

       5.      Plaintiffs are informed and believe that venue is proper in this Court in that the

events complained of herein occurred in Anderson County, South Carolina.

                                  FACTUAL ALLEGATIONS

       6.      Plaintiffs are informed and believe that Collins was, at all times pertinent herein,

acting within the course and scope of employment and/or contractual relationship with Gammill

and, accordingly, therefore, Gammill is vicariously liable for all such actions and omissions of

Collins pursuant to the doctrine of respondeat superior.

       7.      On or about August 20, 2017, Plaintiffs were traveling southbound on S.C.

Highway 153 in the County of Anderson, State of South Carolina on their 2013 Harley Davidson

motorcycle.

       8.      Plaintiff Corey Bagwell was driving the motorcycle, and Plaintiff Cameron

Bagwell was his passenger seated behind him.

       9.      At the same time, Collins was driving northbound on S.C. Highway 153 in a 2016

Freightliner truck owned or leased by Gammill.

       10.     Collins attempted to make a left turn from S.C. Highway 153 into a private drive

by crossing the southbound lanes of S.C. Highway 153 directly in front of Plaintiffs as they

approached on their motorcycle in the southbound lanes of S.C. Highway 153.

       11.     Collins failed to yield the right of way to Plaintiffs by turning in front of them

which caused Plaintiffs to collide with the Freightliner truck driven by Collins.




                                                 2
       8:19-cv-03080-TMC            Date Filed 10/30/19    Entry Number 1        Page 3 of 8




       12.     As a direct and proximate result of this collision, Plaintiffs suffered injuries and

damages as set forth hereinbelow.

                           FOR A FIRST CAUSE OF ACTION
                       AS TO DEFENDANT JEARLD RAY COLLINS
                                   (NEGLIGENCE)

       13.     The foregoing allegations contained in this Complaint are incorporated by

reference herein as fully as if restated verbatim.

       14.     Collins was negligent, grossly negligent, reckless, willful and wanton in the

following particulars, to wit:

               (a)     in failing to keep a proper lookout;

               (b)     in failing to keep the vehicle under proper control so as to avoid the

                       collision;

               (c)     In failing to yield the right of way;

               (d)     In driving his vehicle in such a manner as to indicate either a willful or

                       wanton disregard for the safety of Plaintiffs;

               (e)     In failing to use the degree of care and caution that a reasonably prudent

                       person would have used under the circumstances then and there

                       prevailing; and

               (f)     In violating the statutory and common laws regarding the operation of

                       motor vehicles within the State of South Carolina.

       15.     As a direct and proximate result of the aforementioned acts of negligence, gross

negligence, recklessness, willfulness, and wantonness on behalf of Collins, Plaintiffs suffered

injuries to their persons that required expensive and extensive medical care and treatment.




                                                     3
       8:19-cv-03080-TMC          Date Filed 10/30/19    Entry Number 1        Page 4 of 8




         16.   As a further direct and proximate result of the aforementioned acts and/or

omissions of Collins, Plaintiffs, and each of them, have incurred significant medical expenses for

necessary evaluations and treatments, and they most probably will require additional treatment

continuing into the future.

         17.   As a further direct and proximate result of the aforementioned acts and/or

 omissions of Collins, Plaintiffs, and each of them, endured, and continue to endure physical

 pain and suffering and loss of enjoyment of life.

         18.   As a direct and proximate result of the aforementioned acts of negligence, gross

negligence and recklessness by Collins, the Plaintiffs, and each of them, have suffered loss of

wages.

         19.   As a direct and proximate result of the aforementioned acts of negligence, gross

negligence and recklessness by Collins, Plaintiffs’ motorcycle was a total loss, causing them to

suffer expense, loss of use, inconvenience, and aggravation.

         20.   Plaintiffs are informed and believe that they are entitled to be compensated for all

damages suffered as a result of Collins’ recklessness and negligence, and that an award of

punitive damages is warranted.

                    FOR A SECOND CAUSE OF ACTION AND A FIRST
                         AS TO DEFENDANT GAMMILL, INC.
                             (RESPONDEAT SUPERIOR)

         21.   The foregoing allegations contained in this Complaint are incorporated by

reference herein as fully as if restated verbatim.

         22.   Collins was, upon information and belief, at all times relevant hereto the agent,

 servant and/or employee of Gammill.           Pursuant to the Doctrine of Respondeat Superior

 Gammill is liable for the negligent acts and/or omissions of Collins.



                                                     4
       8:19-cv-03080-TMC          Date Filed 10/30/19      Entry Number 1       Page 5 of 8




                  FOR A THIRD CAUSE OF ACTION AND A SECOND
                        AS TO DEFENDANT GAMMILL, INC.
                (NEGLIGENT HIRING, TRAINING, AND SUPERVISION)

       23.     The foregoing allegations contained in this Complaint are incorporated by

reference herein as fully as if restated verbatim.

       24.     Gammill owed a duty to the public, and specifically Plaintiffs, to exercise

reasonable care in the hiring, training, and supervision of its employees and/or contractors who

would be driving commercial vehicles within the course or scope of their employment or

contract with Gammill.

       25.     In hiring Collins, Gammill had a duty to investigate his background thoroughly to

ensure his fitness to serve as an employee and/or contractor for Gammill as well as a duty to

ensure that Collins was familiar with the general standards of care expected of Gammill’s

employees and/or contractors and the policies and procedures, if any, promulgated by Gammill.

       26.     Furthermore, Gammill had a duty after the hiring of Collins to take appropriate

corrective action if and when Collins violated policies and procedures and to document his

employment file accordingly.

       27.     Gammill breached its duty of care and otherwise acted negligently, grossly

negligent, reckless, willful and wanton including, but not limited to, the following particulars, to

wit:

               (a)     In hiring or contracting with Collins;

               (b)     In failing to properly determine Collins’ requisite skill and aptitude

                       for operating a truck such as was the subject of this incident;

               (c)     In failing to properly train Collins;

               (d)     In failing to properly supervise Collins;



                                                     5
       8:19-cv-03080-TMC           Date Filed 10/30/19     Entry Number 1        Page 6 of 8




                (e)      In such other particulars as the evidence in this case may demonstrate;

        All of which were the direct and proximate result of the injuries and damages suffered by

Plaintiffs in this collision.

        28.     As a direct and proximate result thereof, Plaintiffs are informed and believe that

they are entitled to recover both compensatory and punitive damages from the Defendants, and

each of them, in such amounts as determined appropriate by a jury at the trial of this case.

                          FOR A FOURTH CAUSE OF ACTION
                             AS TO BOTH DEFENDANTS
                 (LOSS OF CONSORTIUM- CAMERON CROW BAGWELL)

        29.     The foregoing allegations contained in this Complaint are incorporated by

reference herein as fully as if stated verbatim.

        30.     That as a result of injuries to Plaintiff Corey Darren Bagwell, Plaintiff Carmeron

Crow Bagwell was deprived and continues to be deprived of the society, companionship,

consortium, and services of her husband, Plaintiff Corey Darren Bagwell.

        31.     Accordingly, Plaintiff Cameron Crow Bagwell has been damaged and believes

that she is entitled to judgment against the Defendants for compensatory damages in regard to

her loss of consortium claim in such amount as determined appropriate by the jury at the trial of

this case.

                           FOR A FIFTH CAUSE OF ACTION
                             AS TO BOTH DEFENDANTS
                 (LOSS OF CONSORTIUM- COREY DARREN BAGWELL)

        32.     The foregoing allegations contained in this Complaint are incorporated by

reference herein as fully as if stated verbatim.




                                                   6
        8:19-cv-03080-TMC         Date Filed 10/30/19      Entry Number 1        Page 7 of 8




        33.    That as a result of injuries to Plaintiff Cameron Crow Bagwell, Plaintiff Corey

Darren Bagwell was deprived and continues to be deprived of society, companionship,

consortium, and services of her husband, Plaintiff Cameron Crow Bagwell.

        34.    Accordingly, Plaintiff Corey Darren Bagwell has been damaged and believes that

he is entitled to judgment against the Defendants for compensatory damages in regard to his loss

of consortium claim in such amount as determined appropriate by the jury at the trial of this case.

                                    JURY TRIAL REQUEST

        35.    The foregoing allegations contained in this Complaint are incorporated by

reference herein as fully as if stated verbatim.

        36.    Plaintiffs, herein, and each of them, are informed and believe that they are entitled

to a trial by jury of this case as a matter of right and do hereby claim their right to such trial by

jury.

        WHEREFORE, the Plaintiffs herein, and each of them, pray for judgment against the

Defendants, and each of them, for both compensatory and punitive damages in amounts to be

determined appropriate by a jury at the trial of this case, for the costs of this action, and for such

other and further relief as this Court deems just and proper.




                                    [Signature Page to Follow]




                                                   7
      8:19-cv-03080-TMC       Date Filed 10/30/19   Entry Number 1        Page 8 of 8




                                               HARRISON|WHITE, P.C.


                                               s/ John B. White, Jr.
                                               John B. White, Jr. (Fed. ID. No. 4619)
                                               Ryan F. McCarty (Fed. ID No. 12422)
                                               Griffin L. Lynch (Fed ID No. 09580)
                                               178 W. Main Street (29306)
                                               P.O. Box 3547
                                               Spartanburg SC 29304
                                               (864) 585-5100- Phone
                                               (864) 542-2993- Fax
                                               jwhite@spartanlaw.com
                                               rmccarty@spartanlaw.com
                                               glynch@spartanlaw.com

                                               Attorneys for Plaintiffs

Spartanburg, South Carolina

October 30, 2019




                                           8
